                  Case 4:21-cv-00801-HSG Document 21 Filed 03/10/21 Page 1 of 2
                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3   Kimberly Negron, on behalf of herself           )
                                                     )            4:21-c
                                                         Case No: ___    ______ H
                                                                        v-00801-
                                                                     ____        HSG
     and all others simmilarly situated
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
             v.
                                                     )   PRO HAC VICE ; ORDER
 6   Google LLC                                      )   (CIVIL LOCAL RULE 11-3)
                                                     )
 7                                                   )
                                     Defendant(s).
                                                     )
 8
         I, Kate M. Baxter- Kauf                   , an active member in good standing of the bar of
 9    Minnesota                     , hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: Plaintiff Kimberly Negron                    in the
                                                                 Pamela Markert
      above-entitled action. My local co-counsel in this case is __________________________________,     an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    100 Washington Ave. S., Suite 2200                  595 Market Street, Ste 1350, San Francisco, CA
      Minneapolis, MN 55401                               94105
14
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (612) 339-6900                                      (415) 977-2228
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    kmbaxter-kauf@locklaw.com                           pmarkert@cerallp.com
         I am an active member in good standing of a United States Court or of the highest court of
17    another State or the District of Columbia, as indicated above; my bar number is: 0392037      .
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
      Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 03/09/21                                               Kate M. Baxter- Kauf
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Kate M. Baxter- Kauf                       is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

     Dated: 3/10/2021
28
                                                           UNITED STATES DISTRICT JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
Case 4:21-cv-00801-HSG Document 21 Filed 03/10/21 Page 2 of 2
